Citation Nr: 1048402	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  06-36 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for left 
total knee replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to November 1977.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that that confirmed 
and continued the 30 percent evaluation in effect for left total 
knee replacement.

In a November 2006 VA Form 9, the Veteran requested a Video 
Conference hearing before a member of the Board.  A hearing was 
scheduled for December 12, 2007 and the Veteran was notified of 
such; however, the Veteran failed to attend. 

The Board notes that additional evidence was received subsequent 
to the October 2006 Statement of the Case.  A waiver of the RO's 
initial consideration of this evidence was provided in writing by 
the Veteran's representative in November 2010.  38 C.F.R. § 
20.1304(c) (2010).

The Board notes that the Veteran submitted evidence pertaining to 
coronary artery disease, hypertension and diabetes.  If he wants 
to file a claim for the noted disorders, he should do so with 
specificity at the RO. 

The issue of entitlement to an evaluation in excess of 30 percent 
for left total knee replacement from March 26, 2010 is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  From August 1, 2004 to March 25, 2009, the Veteran's left 
total knee replacement was manifested by chronic residuals 
consisting of severe painful motion and weakness. 

2.  A revision of all components of the left total knee 
arthroplasty was performed on March 26, 2009.

CONCLUSION OF LAW

The criteria for a rating of 60 percent, but not higher, for left 
total knee replacement, from August 1, 2004 to March 25, 2009, 
have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In an August 2005 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
his claim for an increased rating, including evidence that his 
service-connected disability has gotten worse.  The letter 
informed the Veteran of what information and evidence he must 
submit and what information and evidence will be obtained by VA.  
In addition, a March 2006 letter advised the Veteran of the 
necessity of providing medical or lay evidence demonstrating the 
nature and symptoms of his condition, the severity and duration 
of the symptoms, and the impact of the condition and symptoms on 
his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (VCAA notice in a claim for increased rating 
need not be "veteran specific").  The letter also provided 
examples of pertinent medical and lay evidence that the Veteran 
may submit (or ask the Secretary to obtain) relevant to 
establishing a disability rating.  The March 2006 letter further 
advised the Veteran of how the VA assigns an effective date and 
the type of evidence which impacts such.  The case was last 
readjudicated in October 2006.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the reports of VA 
examinations, VA treatment records, private treatment reports, 
and written statements from the Veteran and his sister.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by submitting evidence and argument.  Thus, the 
Veteran has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error in 
the sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Id. at 594.  However, where 
an increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

The Veteran's left total knee replacement has been evaluated as 
100 percent disabling from August 1, 2003 and as 30 percent 
disabling from August 1, 2004 under 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  

Under Diagnostic Code 5055, for prosthetic replacement of the 
knee joint, a 100 percent rating is assignable for 1 year 
following implantation of prosthesis.  A 60 percent evaluation 
may be assigned for knee replacement (prosthesis) with chronic 
residuals consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, rate by analogy to 
diagnostic codes 5256, 5261, or 5262.  The minimum rating is 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II (2010).

Under Diagnostic Code 5256, for extremely unfavorable ankylosis 
of the knee in flexion at an angle of 45 degrees or more, a 60 
percent evaluation may be assigned.  For ankylosis of the knee in 
flexion between 20 and 45 degrees, a 50 percent rating is 
assignable.  A 40 percent evaluation may be assigned for 
ankylosis of the knee in flexion between 10 and 20 degrees.  With 
ankylosis at a favorable angle in full extension, or in slight 
flexion between 0 and 10 degrees, a 30 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

A 30 percent rating may be assigned when flexion of the leg is 
limited to 15 degrees.  When flexion is limited to 30 degrees, a 
20 percent evaluation may be assigned.  When flexion is limited 
to 45 degrees, a 10 percent rating is assignable.  Flexion 
limited to 60 degrees is noncompensable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the leg 
is limited to 45 degrees.  When extension is limited to 30 
degrees, a 40 percent evaluation is assignable.  When limited to 
20 degrees, a 30 percent rating may be assigned. When extension 
is limited to 15 degrees, a 20 percent evaluation may be 
assigned.  When limited to 10 degrees, a 10 percent evaluation 
may be assigned.  When extension is limited to 5 degrees, a 
noncompensable will be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Further, Diagnostic Code 5257 addresses other impairment of the 
knee, including recurrent subluxation or lateral instability.  
That diagnostic code provides for ratings of 10, 20, and 30 
percent for slight, moderate, and severe instability or 
subluxation, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2010).

Historically, the Veteran underwent a left total knee replacement 
in August 2003.  In September 2003, the RO awarded a 100 percent 
rating from August 1, 2003 and assigned a 30 percent rating from 
August 1, 2004.  In October 2004, the RO continued the 30 percent 
evaluation in effect for left total knee replacement, and this 
appeal followed.

Turning to the evidence, the Veteran was provided a contract VA 
examination in September 2004.  He reported undergoing a total 
knee arthroplasty in 2003 without surgical or postsurgical 
complications.  However, the Veteran noted residual instability 
of the left knee during ambulation as well as at rest with 
inability to effectively run, ambulate long distances, or totally 
extend the knee to a 0 position.  He noted pain on flexion and 
noted Motrin therapy as needed for discomfort.  

Upon physical examination, there were no atrophic findings and 
the lower extremities indicated no abnormal weight bearing signs.  
The Veteran did not utilize any devices for ambulation.  His 
posture was within normal limits but his gait was with a mild 
limp on the left side with favorability on the right side.  The 
Veteran's knee had two postsurgical scars on the central 
longitudinal patellar region with the first measuring 22.5 cm by 
1.2 cm and the second measuring 17 cm longitudinally in the 
medial to lateral superoinferior oblique fashion.  Both scars 
were eupigmented in nature without underlying tissue loss or 
tenderness to palpation.  There was mild keloid formation.  The 
left knee had discomfort to joint line palpation without 
associated erythema, edema, or heat changes.  Range of motion 
measurements of the left knee showed that flexion was to 
approximately 70 degrees with discomfort and extension was to 5 
degrees with pain at 5 degrees.  Range of motion of the left knee 
was limited by pain but not by fatigue, weakness, lack of 
endurance, or incoordination.  There was no ankylosing of the 
knees.  Drawer testing revealed severe laxity of the left 
anterior drawer and the McMurray test was not performed on the 
left due to prosthesis.  X-rays of the left knee were interpreted 
as status post total left knee replacement, otherwise negative 
left knee.  The diagnosis was status post left knee total 
replacement with exacerbation to instability and symptomatic 
worsening during ambulation as well as at rest, as previously 
described.  

Private treatment records from March 2005 show that the Veteran 
was treated 
for a sprain of the left knee which occurred when he fell and 
twisted the knee.  Examination of the knee revealed normal range 
of motion and pain in the ligaments.  The Veteran had an antalgic 
gait.  A knee immobilizer and crutches were indicated.

VA outpatient treatment records show that in May 2005, the 
Veteran reported that his left knee was buckling and he requested 
a knee brace.  In June 2005, the Veteran's left knee was 
evaluated.  He complained of buckling of the knee and pain behind 
his patella.  He reported that he fell several months prior to 
that time due to the knee buckling.  He had pain with ambulation 
after a couple bocks and with stairs.  Pain was 3/10 during the 
examination but was up to 7 or 8 out of 10 with ambulation.  Upon 
physical examination, the left knee had full extension but 
flexion was limited to 110 degrees.  There was moderate effusion 
and the anterior drawer was 3 mm.  The examiner stated that the 
Veteran had chronic left knee pain after his 2003 total knee 
replacement and was a candidate for opioids for pain modulation.  
Treatment included pain medication and a left knee support.

The Veteran was provided another contract VA examination in 
September 2005.  He reported that the total left knee replacement 
he underwent in 2003 never really helped much with pain.  He 
stated that prior to the replacement was able to walk 3 miles a 
day all at one time.  He stated that at that time he was barely 
able to walk two blocks without having significant discomfort in 
his left knee, although he did not use any assistive devices.  He 
had not been incapacitated.  He had tried physical therapy, in 
addition to Vicodin for the pain, but his symptoms persisted.  He 
stated he had chronic pain rated 3 to 4 out of 10, but he has 
aggravations when his pain rates at least 8 or 9 out of 10.    

Upon physical examination, there were well-healed post surgical 
scars in the left knee.  There was a 6 inch scar anterolaterally, 
and a 10 inch scar medially.  The scars were linear, slightly 
hypopigmented with no underling tissue loss, disfigurement, 
ulceration, adherence, keloid formation, or significant texture 
changes.  There was no leg length discrepancy.  The feet did not 
show any signs of abnormal weight bearing.  The Veteran's gait 
and posture were abnormal.  He walked with a limp on his left 
leg, but no assistive devices were needed for ambulation.  
Examination of the Veteran's left knee was abnormal.  Range of 
motion was diminished due to pain.  Flexion was limited to 90 
degrees, and extension limited to negative 5 degrees.  Range of 
motion was not additionally limited by fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  Drawer and 
McMurray's signs were negative.  A left knee X-ray result was 
status post total knee replacement.  The examining physical 
remarked that the Veteran has an antalgic gait limiting weight 
bearing on his left knee, but no assistive devices were needed 
for ambulation.  Further, the Veteran would need to avoid all 
repetitive stooping and climbing movements as much as possible.  
Standing and walking was limited to no more than 10 to 15 minutes 
at a time, as the Veteran was able to walk only 1 to 2 blocks at 
a time before having to stop and rest his legs.  He required 
Vicodin for the pain taken about twice a day, and he was also 
participating in physical therapy.  The Veteran was able to care 
for himself and perform all usual activities of daily living.  He 
would need to pace himself and be extremely careful with all 
weight bearing activities.    

VA treatment records show continued treatment for pain in the 
Veteran's left knee.  February 2006 X-rays of the left knee 
indicated findings compatible with a moderate amount of joint 
fluid on the knee.  Later that month the Veteran reported that 
his pain was at a level of 9.  When examined at that time, the 
Veteran walked with no limp.  He wore a patellar stabilizing 
sports brace that was flexible and had no hinges.  He had a 2+ 
effusion, but there was no tension in the knee.  He had a 
relatively stable knee with a full range of motion, 0 to 120 
degrees.  At mid-range, there was some instability typical of a 
total knee replacement.  When to got into 90 degrees of flexion, 
it was stable and it was stable in extension until he flexed to 
about 45 degrees.  Giving way was not a complaint.  In March 
2006, the Veteran again rated his pain at a level of 9/10.  In 
August 2006, the Veteran reported that he had chronic pain with 
ambulation after a couple blocks and with stairs.  He had been 
taking Vicodin for pain modulation,  He wore a brace during the 
day.  Pain was 2-3/10 while sitting during the examination and 
was up to 7-8/10 with ambulation.  The left knee had full 
extension and flexion limited to 105 degrees.  The examiner noted 
that there was a large effusion and anterior drawer of 3mm.  He 
was noted to be a candidate for long acting opioids for pain 
modulation.  

In November 2006, the Veteran's pain was reported to be 4-5/10 
during the examination and average pain was said to be 3-5/10 and 
up to 7-8/10 with ambulation.  He had full extension and flexion 
to 100 degrees.  There was a large effusion and anterior drawer 
of 3mm.  In March 2007, the Veteran was seen for complaints of 
pain and reported that he was not able to wear his knee brace.  
The left knee was found to have ballottable effusion with minimal 
diffuse tenderness to palpation.  However, there was reported to 
be full range of motion.  The diagnosis was of osteoarthritis 
with chronic knee pain, with effusion present.  The examiner 
noted that the Veteran did not seem to be getting any benefit 
from Morphine and was taking as much Vicodin as before starting.  
The Veteran's pain medications were adjusted.

Private treatment records show that on March 26, 2009, the 
Veteran underwent a revision of the left total knee arthroplasty 
all components.  The preoperative and operative diagnoses were of 
instability left total knee arthroplasty and aseptic loosening 
left total knee arthroplasty.  He had been referred from the VA 
Medical Center for evaluation of his painful left total knee 
replacement.  The Veteran reported that his knee had never been 
quite right since he had it put in.  He always complained of 
recurrent effusions, difficulty with stair climbing, and a 
feeling of looseness to his knee, which had progressively gotten 
much worse.

In support of his claim, the Veteran submitted a statement from 
his sister.  She stated that the Veteran complained of knee pain 
and knee instability soon after his first total knee replacement 
surgery in 2003.  He told her that the pain required him to take 
pain medication every day, however the pain medication did not 
alleviate all the pain and his doctors had to increase his daily 
dose.  She related that she recalled walking with the Veteran in 
2004 and his leg buckling and giving way.  He was in extreme 
pain.  He told her that such episodes were not uncommon and were 
disconcerting that long after his surgery.  He also complained 
that his left knee always felt "tight" and "uncomfortable."  
She also said that she recalled several specific instances where 
the Veteran's knee pain prevented him from participating in 
family events, such as a 2005 outing.  She also remembered 
walking with him at a mall in 2007 and he had to stop every 
fifteen minutes to rest because of constant knee pain.

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law and giving the 
Veteran the benefit of the doubt, the Board finds that a 60 
percent evaluation is warranted for the Veteran's left total knee 
replacement from August 1, 2004 to March 25, 2009.  The Board 
finds that the Veteran's left knee symptomatology more nearly 
approximated chronic residuals consisting of severe painful 
motion or weakness in the affected extremity during that time.  
This is the highest rating allowable under Diagnostic Code 5055 
(for rating 12 months after knee replacement).  38 C.F.R. § 
4.71a, Diagnostic Code 5055.  

Additionally, during that time period, the Veteran is herein 
assigned greater than the maximum evaluation that could be 
assignable for limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 (assigning 30 percent evaluation for 
flexion limited to 15 degrees) and 5261 (assigning 50 percent 
evaluation for extension limited to 45 degrees).  

The Board notes the Veteran's representative has argued for 
separate compensable ratings from August 1, 2004 to March 25, 
2009 for the left knee scar associated with the left total knee 
replacement surgery and left knee instability under 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  However, the Board notes that for 
that time period, the Veteran is herein assigned a 60 percent 
evaluation for residuals of a left total knee replacement.  
Assignment of a higher evaluation or separate evaluations based 
scars or instability would violate the amputation rule.  
Specifically, 38 C.F.R. § 4.68 states that the "combined rating 
for disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were an amputation to be 
performed."  Under 38 C.F.R. § 4.71a, Diagnostic Code 5162, an 
amputation of the middle or lower third of the thigh warrants a 
60 percent evaluation.  Thus, even if separate ratings were 
warranted from August 1, 2004 to March 25, 2009, compensable 
evaluations could not be assigned as doing so would violate the 
amputation rule.

The Board has also considered whether the Veteran's left knee 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology.  Thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an increased evaluation of 60 percent for left 
total knee replacement is granted from August 1, 2004 to March 
25, 2009, subject to the governing law and regulations pertaining 
to the payment of monetary benefits.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
for entitlement to an evaluation in excess of 30 percent for left 
total knee replacement from March 26, 2010.

As discussed above, on March 26, 2009, the Veteran underwent a 
revision of the left total knee arthroplasty all components.  It 
is unclear from the record whether the RO has already processed a 
claim for a temporary total rating under 38 C.F.R. § 4.30 and/or 
the 100 percent schedular rating following knee replacement under 
Diagnostic Code 5055  The representative's argument appears to 
reflect that such action has not been taken, but there are 
documents in the record suggesting the file was temporarily 
transferred to the RO in August 2009 for action on a claim.  

As it is possible the RO has already adjudicated the claim for a 
total rating based on his March 2009 left knee replacement 
surgery, the Board is remanding the issue of entitlement to an 
increased rating from March 26, 2009, to associate any evidence 
and rating action with the claims file.  If no action has been 
taken, adjudication of a claim for a total rating under 38 C.F.R. 
§ 4.30 and Diagnostic Code 5055 should be accomplished.  In 
addition, if no current examination has been conducted to 
determine the status of the Veteran's left knee condition 
following his 2009 knee replacement, such should be accomplished 
on remand. 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  If the Veteran's claim for a total rating 
for his March 2009 left knee surgery has been 
adjudicated, associate all documents 
contained in the temporary folder, including 
relevant rating decisions and VA examination 
reports with the claims file.

2.  Obtain relevant VA treatment records 
dating since March 2007 from the VA Medical 
Center in Hampton, Virginia.

3.  If a current examination (i.e. 2010) 
has not already been conducted, schedule 
the Veteran for a VA joints examination to 
determine the current nature and extent of 
his left knee disability.  The claims folder 
should be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests should be 
performed.

The examiner should document any limitation 
of motion of the left knee, including any 
limitation of motion due to pain.  The 
examiner should describe all other 
symptomatology including any subluxation or 
instability.  The examiner should also 
describe any functional loss pertaining to 
the service-connected left knee disability, 
to include due to pain or weakness, and 
document all objective evidence of those 
symptoms.  The examiner should also document, 
to the extent possible, the frequency and 
duration of exacerbations of symptoms.

4.  If the claim for a total rating under 
38 C.F.R. § 4.30 and Diagnostic Code 5055 has 
not already been adjudicated following his 
left knee surgery in March 2009, the claim 
should be adjudicated on remand.  

5.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If the claim remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


